Citation Nr: 0335658	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant's deceased 
husband as a veteran for Department of Veterans Affairs 
benefits purposes.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The appellant claims that her deceased husband had qualifying 
service in the Philippines during World War II.  He died in 
July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of August 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  In the decision letter, the RO 
concluded that the appellant's deceased husband did not have 
service which was qualifying for VA benefits purposes.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant's deceased husband did not have active 
service in the United States Armed Forces, to include service 
as a member of the Philippine Commonwealth Army, with the 
Philippine Scouts, or with the recognized guerillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant's deceased 
husband as a veteran for VA benefits purposes are not met.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.8, 3.9, 
3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. The appellant was provided adequate 
notice as to the evidence needed to substantiate her claim.  
Discussions in the decision, the statement of the case (SOC), 
and letters sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The SOC included the provisions 
of the VCAA, a summary of the evidence, and the adjudicative 
actions, and an explanation of the reasons why the claim was 
denied.    

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the statement from the 
National Personnel Records Center denying record of 
appellant's deceased husband's service.  The appellant 
requested a hearing, but did not appear at the scheduled time 
and did not request that the hearing be rescheduled.  For the 
reasons stated above, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board finds that the 
evidence of record provides sufficient information to 
adequately evaluate the appellant's claim for entitlement to 
VA benefits.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

II.  Factual Background

The appellant filed her claim in July 2001.  She asserts that 
her deceased husband had service during World War II.  In 
support of her claim, she has submitted various documents, 
including private medical records, affidavits, and documents 
which purport to be from the Philippine Army.  In August 
2001, the RO sent a letter to the appellant denying her claim 
on the basis that the veteran's name was not shown on the 
roster of person's having recognized guerilla service.  

In April 2002, the National Personnel Records Center 
certified that the "Subject has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  The RO subsequently confirmed the denial of the 
claim.  




III.  Criteria

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.8 and 3.9, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).

Under 38 C.F.R. §§ 3.8 and 3.9, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

IV.  Analysis

The appellant has submitted documents in support of the claim 
that her deceased husband had service during World War II.  
However, none of the documents was a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge issued by a United States service 
department.  In addition, the VA is unable to substantiate 
whether the documents are genuine with accurate information.  
Therefore, they do not meet the criteria set forth under 
38 C.F.R. § 3.203(a).

In April 2002, the service department, through the NPRC, 
specifically determined that the appellant had "no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the United States 
Armed Forces."  The Board finds that the service 
department's determination that the appellant's deceased 
husband did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces, is binding on the 
VA.  Accordingly, there is no basis to recognize the 
appellant as the surviving spouse of a veteran for VA 
benefits purposes.




ORDER

Entitlement to recognition of the appellant's deceased 
husband as a veteran for VA benefits purposes is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



